Citation Nr: 1826450	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in March 2013 so that a statement of the case could be issued.  The Veteran subsequently appealed this matter to the Board.  See November 2014 Appeal Status Election Form; January 2015 statement from representative in appeals case in lieu of VA-Form 646.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is already service-connected for residuals of right knee injury with traumatic arthritis, which is currently rated as 50 percent disabling since December 1, 1999.  He also is service-connected for residuals of right knee injury with medial and collateral instability with a 20 percent rating from March 12, 1999.  

He is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to his right knee, which he claims took place during a VA examination at the VAMC in Montgomery, Alabama on July 21, 2005.  He submitted statements in July 2005 (which were construed at that time as a claim for an increased rating for his right knee) noting that he explained to the VA examiner evaluating his knee that his knee was sensitive and could not bend, but she "assaulted" his knee causing excruciating pain.  He noted that he went to the emergency room two days later because of pain in the knee.  He submitted a more recent claim in January 2010 stating that during a July 2005 VA examination, the examiner assaulted his right knee causing additional disability.  He stated in an August 2014 letter that since the July 2005 examination he has had numerous medical problems and constant medical visits to Fort Benning, Georgia, and to the VAMCs in Montgomery and Birmingham, Alabama for MRIs and treatment.  

A July 2005 VA examination report notes that the examiner indicated being unable to examine the Veteran's right knee because he would yell with any touch of the examiner's hand to his knee.  X-ray examination at that time showed mild medial subluxation of the right femorotibial joint; and minimal osteoarthritis of the medial compartments of both femorotibial joints.  An August 2005 emergency room record notes that the Veteran stated that he was assaulted two weeks ago and had complaints of right knee pain.  An August 2005 VA primary care record shows the Veteran reported being assaulted during examination in July 2005 and stated that the pain was worse.  An MRI performed in September 2005 notes tears in the posterior horn of both medial and lateral menisci, joint effusion, and osteoarthritis.  A November 17, 2005 VA neurology clinic record notes that the Veteran reported suffering a knee injury while working in July 2005.

The Veteran's representative noted in a February 2018 appellant's brief that a medical opinion had not been provided to resolve the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all relevant treatment for the right knee dated since July 2005 (that is not already of record) at Fort Benning, Georgia, and at the VAMCs in Montgomery and Birmingham, Alabama.

2.  Ask the Veteran to identify any additional, relevant treatment he has received for his right knee.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a medical opinion, addressing the Veteran's 38 U.S.C. § 1151 claim with respect to any additional right knee disability due to evaluation for compensation and pension purposes at the VAMC in Montgomery on July 21, 2005.  The examiner should review the electronic claims file in conjunction with the opinion. 

The examiner should provide opinions as to the following: 

(a)  Does the Veteran have any residuals (additional disability) from examination provided to the right knee at the VAMC in Montgomery, Alabama on July 21, 2005?  If so, is such additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the treatment?

(c)  In the course of the examination at the VAMC in Montgomery on July 21, 2005, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in terms of diagnosing and treating the Veteran's right knee disability? 

(d)  Was the proximate cause of any identified additional disability due to an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered the results of the examination for the right knee disability to be an ordinary risk of the treatment at issue? 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the October 2014 SOC concerning the 38 U.S.C. § 1151 claim.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




